397 So. 2d 329 (1981)
John Paul FOTORNY, Appellant/Cross-Appellee,
v.
Jeanne Helen Juback FOTORNY, Appellee/Cross-Appellant.
No. 79-1104.
District Court of Appeal of Florida, Fourth District.
April 1, 1981.
Rehearing Granted as to only May 8, 1981.
Gary M. Glickman of Glickman & Witters, West Palm Beach, for appellant/cross-appellee.
James P. O'Flarity, Palm Beach, for appellee/cross-appellant.
Rehearing Granted as to Attorney fees only May 8, 1981.
PER CURIAM.
The parties to this litigation were divorced in 1968, when the appellant, husband, *330 was ordered to pay to the appellee, wife, thirty dollars per week child support and five dollars per week alimony. In January, 1971, the child support was modified to thirty-five dollars per week. In April, 1974, by agreement, the child support was again modified, this time to sixty dollars per week. The record does not indicate any attempt by the appellee to have the alimony increased until the present petition was filed in August, 1978.
The appellant appeals an order entered in April 12, 1979 again modifying the child support payments, and for the first time increasing the alimony from five dollars to twenty-five dollars per week. Only the alimony award is appealed. The appellee cross-appeals, contending that the new payments should have been made retroactive to the date of filing her petition for modification.
The record supports the trial court's finding of a substantial change of circumstances warranting the increase in alimony and we affirm that portion of the order. See, Steinau v. Steinau, 343 So. 2d 631 (Fla. 4th DCA 1977).
The trial court erred, however, by not making the support payments retroactive to the date of filing the petition for modification. Meltzer v. Meltzer, 356 So. 2d 1263 (Fla. 3rd DCA 1978); Buckley v. Buckley, 343 So. 2d 890 (Fla. 4th DCA 1977); Meltzer v. Meltzer, 262 So. 2d 470 (Fla. 3rd DCA 1972); Steinau, supra.
The order of modification increasing the child support and alimony is affirmed and this cause is remanded with directions to correct the date of commencement of the support payments.
AFFIRMED and REMANDED.
DOWNEY, ANSTEAD and MOORE, JJ., concur.